Citation Nr: 1820866	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to March 8, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980 and from May 2005 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a January 2015 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in July 2017, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.  

The issue of entitlement to a TDIU for the rating period on appeal prior to December 17, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from securing or maintaining substantially gainful employment consistent with his educational and occupational background from December 17, 2015.



CONCLUSION OF LAW

The criteria for a total disability rating for compensation purposes based on individual unemployability (TDIU) are met from December 17, 2015.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).  

VA policy is to grant TDIU, regardless of the percentages, when service-connected disability actually renders a veteran unemployable. 38 C.F.R. § 4.16 (b). Where there is evidence that a veteran is unemployable by reason of service-connected disability, but does not meet the percentage requirements of § 4.16 (a), the Board is required to remand the claim, so that it can be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381(2013).

Analysis

The issue of entitlement to a TDIU arose from application of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) as part and parcel of a claim for an increased rating received on May 31, 2011.  As such, the period on appeal is from up to one year prior to May 31, 2011, the same period on appeal as the original claim for an increased rating.

For the rating period on appeal from December 17, 2015, service connection has been established for: posttraumatic stress disorder with depression, rated 50 percent from March 8, 2016; status post compression fracture of T11, T12, and L1, with radiculopathy, rated 40 percent; postoperative right knee limitation of motion, rated 10 percent; tinnitus, rated 10 percent; instability of the right knee, rated 10 percent, right knee effusion rated 10 percent; left knee arthritis rated 10 percent; and bilateral hearing loss, rated noncompensable.  The Veteran's combined disability rating from December 17, 2015 is 70 percent.  

The record shows that the Veteran meets the schedular requirements for a TDIU from December 17, 2015.  The record shows that the Veteran has a work history of 20 years in law enforcement as a corrections officer.  The Veteran stated that he has not worked since 2009 and stopped due to pain in his knees and back.  The Veteran reports having three years of college education. 

During rating period on appeal from December 17, 2015, VA examinations and medical treatment records consistently show pain with standing and walking, use of knee braces, and difficulty with kneeling, squatting, and climbing stairs.  A September 2017 VA examiner opined that due to his lumbar spine condition and bilateral knee conditions, the Veteran clearly cannot engage in employment activities requiring lifting, bending, pulling, or pushing, but should be able to engage in indoor sedentary activities.  The Veteran was noted to be walking very slowly on examination with knee braces.  

While the VA examiner indicated that the Veteran could do sedentary work, and the Veteran does have three years of college education, the Veteran's work history only shows past relevant work as a corrections officer.  The record does not show that the Veteran possesses the relevant skillset to successfully obtain sedentary office work.  The record indicates that the Veteran does not own a computer.  The record does not show that the Veteran has other relevant training that would assist in his entry to sedentary work, other than three years of unspecified college education many years ago.  The Board also notes that the Veteran's prior work as a corrections officer is not sedentary in nature, and would likely involve standing, and walking.  Given the above, the Board finds that in taking a complete view of the Veteran's disability picture, it is at least as likely as not that the Veteran was unable to secure or maintain a substantially gainful occupation from December 17, 2015.  Thus, the Board finds that the evidence is in relative equipoise as to whether the Veteran was capable of securing or following substantially gainful employment consistent with his education and occupational experience from December 17, 2015.  In affording the benefit-of-the-doubt to the Veteran, entitlement to a TDIU from December 17, 2015 is granted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU from December 17, 2015 is granted.


REMAND

As noted above, the rating period for consideration of entitlement to a TDIU is from one year prior to receipt of the increased rating claim on March 31, 2011.  During the rating period for consideration on appeal from March 2010 through December 16, 2015, service connection was established for compression fracture of T1, T12, and L1 with radiculopathy, rated 40 percent, postoperative limitation of motion of the right knee, rated 10 percent, tinnitus rated 10 percent, instability of the right knee, rated 10 percent, postoperative effusion of the right knee rated 10 percetn, and bilateral hearing loss, rated noncompensable.  The combined schedular rating during the rating period for consideration on appeal from March 2010 through December 16, 2015 was 30 percent prior to May 31, 2011, and 60 percent from May 31, 2011.  As such, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a) during the rating period for consideration on appeal from March 2010 through December 16, 2015.  

However, a TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16 (b), if it is determined that the Veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  However, the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director, Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Based the evidence detailed above, the Board concludes there is plausible evidence of unemployability during the rating period for consideration on appeal from March 2010 through December 16, 2015 so as to warrant referral to the Director, Compensation Service, for consideration of entitlement to a TDIU prior to December 17, 2015, on an extraschedular basis.  Thus, on remand, refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16 (b) at any time during the rating period for consideration on appeal from May 30, 2010 through December 16, 2015.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16 (b) at any time during the rating period for consideration on appeal from March 2010 through December 16, 2015.  A copy of the Director's decision on this claim must be included in the claims file.

2.  After completing the above development and any other development deemed necessary, readjudicate the remaining issue on appeal of entitlement to a TDIU prior to December 17, 2015, on an extraschedular basis.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


